A re-hearing being granted, the following opinion was delivered at the April Term, by Mr. Justice Terry,
Mr. Chief Justice Murray concurring :
After a careful consideration of the argument and authorities submitted by counsel on the re-hearing of this cause, we see no reason to doubt the correctness of the opinion heretofore delivered.
It is contended by counsel for respondents, that the commissioners of the funded debt constituted a public Board for public purposes, and therefore the act of a majority is valid and binding, as the act of the board. The authorities all agree that although a majority of public commissioners may control, yet it is necessary that all should meet and consult, or have notice of the time and place of meeting, that they may attend if they desire to do so.
*126It appears that on the 15th of May, 1851, the commissioners met and passed a resolution, to the effect that they would sell or lease at auction, all the real property of the city which should come into their hands; no time, place or terms of sale were agreed on, nor was it determined what number of lots should be sold. It does not appear that anything was done under that resolution.
In July, 1852, three members of the board met and resolved to sell the lot in controversy, with others, specifying the time, place and terms of the sale, and the character of the funds to be received in payment of lots purchased at such sale; at the time of this meeting J. W. Geary, one of the commissioners, had resigned, and D. J. Tallant was absent from the State, and had no notice of the meeting; so that conceding the point contended for by respondents, the sale is invalid, tested by the authorities cited by himself.
For these reasons, in addition to those given in a former opinion, we • are satisfied that the judgment of the Court below is erroneous. It is therefore reversed with costs.